Mr. JUSTICE STOUDER, dissenting: I disagree with the majority as to their holding it was not error to admit into evidence the unsigned waiver of constitutional rights form and I believe the case should be reversed and remanded for new trial. The majority concedes People v. Jones, 4 Ill.App.3d 888, 282 N.E.2d 273, clearly prevents' admission of the unsigned waiver of rights form where defendant chooses to stand mute. The basis for their belief is that the form could have no purpose except to- prejudice defendant in the eyes of the jury for his insistence upon his constitutional rights. Since I befieve the record in the instant case supports the conclusion that defendant did not raise the issue of voluntariness, I also befieve the holding in People v. Jones, 4 Ill.App.3d 888, 282 N.E.2d 273, is applicable here wherein the only purpose to be served by admission of the unsigned waiver' of constitutional rights form would be to cast suspicion upon defendant’s refusal to sign the form. The majority states that since defense counsel - raised the issue of the voluntariness of defendant’s exculpatory statement but did not object to the deputy sheriffs direct oral testimony regarding defendant agreeing to talk but refusing to sign the waiver of constitutional rights form, it follows the admission of this form constituted nothing but cumulative proof and no prejudicial error arose from its admission into evidence. I do not find support in the record for the majority’s conclusion that defense counsel raised the issue of voluntariness of defendant’s statement. Defense counsel objected to the admission of the form into evidence but at no point did he raise the issue of voluntariness. In fact, as the majority states in their opinion, “The defendant did not object to the relevance of Brown’s oral testimony as to the exculpatory statement at the trial court level, but objected only to the admission of the people’s exhibit 30 (the unsigned waiver of constitutional rights form) into evidence.” Furthermore, also as the majority states in their opinion, defendant himself testified his rights were read to him and the questions the policeman read from the Miranda rights form were answered by him. Apparently the real basis for admitting such a form into evidence in a case such as here is its general adverse effect on the defendant. The majority argues defense counsel raised the issue of the voluntariness of defendant’s exculpatory statement in two ways: (1) by objecting, on the grounds that every defendant is entitled to have his constitutional rights read to him, to the questioning of the deputy sheriff regarding whether he had a conversation with Rock at the jail; and, (2) by object-' ing, on the ground his client’s signature was not on the form, to the deputy’s testimony regarding the standard rights form. It cannot follow that because there is an objection on either of the above bases to the admission of either the unsigned waiver of constitutional rights form or oral testimony regarding statements made by defendant, that the issue of the voluntariness of any statement made is thus raised and the unsigned form becomes relevant to the issue of voluntariness. Such a holding effectively destroys the right of defendant not to sign the form in that it imposes such a heavy penalty upon him for asserting his rights that he in effect has no such right not to sign the form where he makes any statement, whether it be so deemed exculpatory or inculpatory. Furthermore, the unsigned waiver of constitutional rights form is in effect a self-serving document purporting to reiterate the police officer’s oral testimony. As such, it is in the same category as a police officer’s report which likewise being a self-serving document is inadmissible. The trial court itself indicated its doubt as to the admissibility of the form by reserving its ruling. When the court did admit the unsigned waiver form it faced the possible choice of either admitting the form or declaring a mistrial if it found such admission improper. For the foregoing reasons the judgment of the circuit court of Will County should be reversed and remanded for new trial.